DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
	On pages 11-13 of the amendment, Applicant argued that neither of Boyce_2's Figures 5 and 6, which are the topic of the discussion in Boyce_2's paragraphs 0057 and 0058, provides any indication that an indirect decoding relationship is determined, based on a direct decoding flag. 
While Applicant arguments are understood, the claim language is broad and does not explain how the indirect decoding relationship is determined based on a direct decoding flag; therefore, Boyce_2 can still maintained for the rejection of the determining of indirect decoding relationship based on a direct decoding flag.  Boyce_2 clearly teaches on paragraph 0057 that  Layer 2 (505) depends directly on layer 1 (504), and indirectly on layer 0 (501), and Its dependency_flag (607) reflects this dependency by being set to 1, which teaches that the indirect dependency of layer 2 (505) on layer 0 (501) is indicated by the direct dependency_flag (607) (see also; figs. 5 and 6).  
In addition, Boyce_2 teaches Inter-layer arrangement comprises both direct and indirect relation among the frames at different layers (paragraphs 0054-0059, FIG. 5; paragraph 0061). Both direct and indirect decoding relations are implemented when the dependency_flag[i] is set to 1. Boyce_2 also teaches layer description with a flag (dependency_flag) indicating a layer being dependent or independent, and a reference to another layer (ref_id) upon which the layer directly depends on (paragraph 0024). Dependency Parameter Set (DPS) with one or more dependency flags dependency_flag[i] specifying whether inter-layer prediction from the coded sequence with lower values of spatial_id for decoding the coded slice with spatial_id equal to i+1 and DPS with one or more identifications with one or more identifications of a reference layer dependent on the value of the dependency_flag[i] (paragraphs 0045-0046).  When dependency_flag[i] is equal to 0, inter-layer prediction may not be used (paragraph 0045), but this condition does not exclude having both direct and indirect inter-layer dependency when inter-layer prediction is performed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 5-9 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not clearly explain how the information defining an indirect decoding relationship between the layer index i and a layer of said multiple layers other than the layer with layer index j is determined based on said direct decoding flag. The specification teaches a direct and an indirect relationship between layers, but discloses no corresponding algorithm, formula or written explanation regarding the relationship between the information defining the indirect decoding between layers and the direct decoding flag.  The amount of guidance or direction in the application, as originally filed, are not sufficient to enable a person skilled in the art on how to make and use the invention without undo experimentation.  
Claims 2-3, 5-6, 8-9 and 11 are rejected because the additional recited limitations of said claims fail to overcome 112(a) rejection, and thus, are also rejected for not providing further explanation regarding the relationship between the information defining the indirect decoding between layers and the direct decoding flag.	
 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 19-20 and 36 of U.S. Patent No. 9,774,927. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘927 claims are more narrow and therefore anticipates the instant claims.

9.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,805,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent list all the features recited in claims 1-11 of the current Application.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


12.	Claim(s) 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Deshpande (US 2014/0140414).
As per claim 4, Deshpande discloses a method, in a processing circuit, of decoding a digitally coded multi-layer video stream defining multiple layers of pictures (paragraph 0083), each layer of said multiple layers having a unique respective layer identifier (layer_id_in_nuh taught in paragraph 0124 and figs. 22 and 25), said method comprising: 
retrieving, for a layer of said multiple layers, decoding relationship information based on said digitally coded multi-layer video stream, said decoding relationship information indicating each reference layer of said multiple layers on which said layer directly depends, using a layer index for each such reference layer that is distinct from the layer identifier for the reference layer (paragraph 0066, bitstream 334 is retrieved by decoder 372, wherein the bitstream include a syntax structure that is placed into logical data packets referred to as NAL units, taught in paragraph 0092, said syntax structure contains scalability information including direct decoding flag indicating a direct coding relationship between layers such as the ref_layer_id[i][j] which identifies the j-th layer the i-th layer directly depends on, taught in paragraph 0104-0105; see also paragraphs 0107 and 0112); 
mapping, for each such reference layer and for said layer, the layer index for the reference layer to the layer identifier for the reference layer, based on mapping information of a hierarchical mapping relationship between layer identifiers and layer indices ( vps_extension( ) {…//layer specific information for( i = 1; i ≤ vps_max_layers_minus1; i++ ) {…layer_id_in_nuh[ i ] u(6)…} ... for( i = 1; i ≤ vps_max_layers_minus1; i++ ) { //layer dependency information signaling num_direct_ref_layers[ i ] u(6) for( j = 0; j < num_direct_ref_layers[ i ]; j++) ref_layer_index[ i ][ j ] u(6) } } taught in the video parameter set of figs. 22 and 25), wherein said mapping information is retrieved based on said digitally coded multi-layer video stream (paragraph 0066, bitstream 334 is retrieved by decoder 372, wherein the bitstream include a syntax structure that is placed into logical data packets referred to as NAL units, taught in paragraph 0092, said syntax structure contains scalability information, taught in paragraph 0104-0105); and
decoding a picture of said layer based on at least one previously decoded picture in a layer of said multiple layers identified based on said layer identifiers mapped from layer indices (paragraphs 0066, 0091 and 0102; claim 1). 
As per claim 10, arguments analogous to those applied for claim 4 are applicable for claim 10; in addition, Deshpande discloses a decoder comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraphs 0070 and 0074; figs 2-3).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-3, 5-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande (US 2014/0140414) in view of Boyce et al. (US 2012/0230431) cited in IDS, hereinafter referred to as “Boyce_2”.
As per claim 1, Deshpande discloses a method, in a processing circuit, of determining decoding relationships for digitally coded multi-layer video stream defining multiple layers of pictures, said method comprising: 
retrieving, based on said digitally coded multi-layer video stream, a direct decoding flag indicating a direct coding relationship between a layer with layer index i of said multiple layers and a layer with layer index j of said multiple layers, where i is not equal to j; and  determining information defining…decoding relationship between the layer index i and a layer of said multiple layers other than the layer with layer index j, based on said direct decoding flag (paragraph 0066, bitstream 334 is retrieved by decoder 372, wherein the bitstream include a syntax structure that is placed into logical data packets referred to as NAL units, taught in paragraph 0092, said syntax structure contains scalability information including direct decoding flag indicating a direct coding relationship between layers such as the ref_layer_id[i][j] which identifies the j-th layer the i-th layer directly depends on, taught in paragraph 0104-0105; see also paragraphs 0107 and 0112);
Although Deshpande discloses decoding relationships among multiple layers flag (paragraphs 0104-0105, 0107 and 0112), Deshpande is silent regarding an indirect decoding relationship.
In the same field of endeavor, Boyce_2 discloses an indirect decoding relationship (paragraphs 0057-0058, Layer 2 (505) depends directly on layer 1 (504), and indirectly on layer 0 (501), and Its dependency_flag (607) reflects this dependency by being set to 1, which teaches that the indirect dependency of layer 2 (505) on layer 0 (501) is indicated by the direct dependency_flag (607); see figs. 5-6. It is clear from fig. 6 that the indirect relationship between Layer 0 (501) and Layer 2 (505) depends on the direct relationship between Layer 1 (504) and Layer 2 (505) indicated by the direct dependency_flag (607)).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the method disclosed by Deshpande by having specifically defining the decoding relation as taught by Boyce_2 in order to allow greater dependency flexibility (Boyce_2; paragraphs 0048).
As per claim 2, Deshpande discloses wherein retrieving said direct decoding flag comprises retrieving, for said layer with layer index i, a respective direct dependency flag for each layer index k based on said coded multi-layer video stream, wherein k<i and said direct dependency flag indicates whether said layer with layer index k is a direct reference layer for said layer with layer index i; and wherein determining said information comprises determining information defining the layer with layer index j<i which said layer with layer index i depends on, based on said direct dependency flags (paragraph 0066, bitstream 334 is retrieved by decoder 372, wherein the bitstream include a syntax structure that is placed into logical data packets referred to as NAL units, taught in paragraph 0092, said syntax structure contains scalability information including direct decoding flag indicating a direct coding relationship between layers such as the ref_layer_id[i][j] which identifies the j-th layer the i-th layer directly depends on, taught in paragraph 0104-0105; see also paragraphs 0107 and 0112).
As per claim 3, Deshpande discloses wherein retrieving the direct decoding flag comprises retrieving, from a video parameter set or video parameter set extension associated with said coded multi-layer video stream (see for instance the vps_extension of figs. 22 and 25), the direct decoding flag indicating said direct coding relationship between said layer with layer index i and said layer with layer index j (such as the ref_layer_id[i][j]).
As per claim 5, arguments analogous to those applied for claim 1 are applicable for claim 5.
As per claim 6, arguments analogous to those applied for claim 3 are applicable for claim 6.
As per claims 7-9, arguments analogous to those applied for claims 1-3 are applicable for claims 7-9; in addition, Deshpande discloses a decoder comprising a non-transitory computer readable medium and an associated processor configured to process computer program instructions, related to the claimed method, stored in the computer readable medium (paragraphs 0070 and 0074; figs 2-3).
As per claim 11, arguments analogous to those applied for claim 1 are applicable for claim 11.
As per claim 12, Deshpande discloses the method of claim 4, wherein the layer index for each of the reference layers is represented in the digitally coded multi-layer video stream (ref_layer_id[i][j] is represented by six bits as shown by u(6) in fig. 25) using fewer bits than the corresponding layer identifier for the reference layer. While Desphpande teaches that layer_id_in_nuh[i] is represented by six bits as shown by u(6) in fig. 25  similar to the number of bits representing ref_layer_id[i][j], Boyce_2, on the other hand, discloses that the layer index for each of the reference layers is represented in the digitally coded multi-layer video stream by fewer bits (ref_id[i] is represented by 3 bits as shown by u(3) in fig. 3).
Deshpande and Boyce_2 are in the same field of endeavor and both teach all the claimed elements of claim 12; therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Deshpande in view of Boyce_2, by representing the layer index with fewer bits, in order to save memory space and reduce processing time and complexity.
As per claim 13, arguments analogous to those applied for claim 12 are applicable for claim 13.

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2013/0195201).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482